Exhibit 10.86

AMENDMENT NO. 12 AND CONSENT TO LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 12 TO LOAN AND SECURITY AGREEMENT, dated as of
                    , 2006 (this “Amendment No. 12”), entered into by and among
Wachovia Bank, National Association, successor by merger to Congress Financial
Corporation (Florida), in its capacity as agent acting for and on behalf of the
parties to the Loan Agreement (as hereinafter defined) as lenders (in such
capacity, “Agent”), the parties to the Loan Agreement as lenders (individually a
“Lender” and collectively, “Lenders”), Supreme International, LLC, a Delaware
limited liability company formerly known as Supreme International, Inc.
(“Supreme”), Jantzen, LLC, a Delaware limited liability company formerly known
as Jantzen, Inc. (“Jantzen”), Perry Ellis Menswear, LLC, a Delaware limited
liability company formerly known as Perry Ellis Menswear, Inc. (“Perry Ellis
Menswear”), Perry Ellis Europe Limited, formerly known as Farah Manufacturing
(U.K.) Limited, a private limited company incorporated in England and Wales
(“Perry Europe”), Salant Holding, LLC, a Delaware limited liability company
formerly known as Salant Holding Corporation (“Salant Holding” and together with
Supreme, Jantzen, Perry Europe and Perry Ellis Menswear, each individually
“Borrower” and collectively, “Borrowers”), Perry Ellis International, Inc., a
Florida corporation (“Parent”), PEI Licensing, Inc., a Delaware corporation
(“PEI Licensing”), Jantzen Apparel, LLC, a Delaware limited liability company
formerly known as Jantzen Apparel Corp. (“Jantzen Apparel”), Supreme Real Estate
I, LLC, a Florida limited liability company (“Supreme I”), Supreme Real Estate
II, LLC, a Florida limited liability company (“Supreme II”), Supreme Realty,
LLC, a Florida limited liability company (“Supreme Realty”), Supreme Munsingwear
Canada Inc., a Canada corporation (“Supreme Canada”), Perry Ellis Shared
Services Corporation, a Delaware corporation (“PE Shared Services”), Winnsboro
DC, LLC, a Delaware limited liability company (“Winnsboro”), Tampa DC, LLC, a
Delaware limited liability company (“Tampa DC”), Perry Ellis International Group
Holdings Limited, a private company incorporated under the laws of Ireland
having its principal place of business in the Bahamas (“Group Holdings”) and
Perry Ellis Real Estate, LLC, a Delaware limited liability company formerly
known as Perry Ellis Real Estate Corporation (“PE Real Estate” and, together,
with Parent, PEI Licensing, Jantzen Apparel, Supreme I, Supreme II, Supreme
Realty, Group Holdings, PE Shared Services, Winnsboro, Tampa DC, and Supreme
Canada, each individually a “Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Loan and Security Agreement, dated October 1,
2002, by and among Agent, Lenders, Borrowers and Guarantors, as amended by
Amendment No. 1 to Loan and Security Agreement, dated June 19, 2003, Amendment
No. 2 to Loan and Security Agreement, dated September 22, 2003, Amendment No. 3
to Loan and Security Agreement, dated December 1, 2003, Amendment No. 4 to Loan
and Security Agreement, dated February 25, 2004, Amendment No. 5 to Loan and
Security Agreement, dated

 



--------------------------------------------------------------------------------

July 1, 2004, Amendment No. 6 to Loan and Security Agreement, dated as of
September 30, 2004, Amendment No. 7 to Loan and Security Agreement, dated as of
February 26, 2005, Amendment No. 8 to Loan and Security Agreement, dated as of
September 30, 2005 Amendment No. 9 to Loan and Security Agreement, dated as of
February 24, 2006, Amendment No. 10 to Loan and Security Agreement, dated as of
August 28, 2006 and Amendment No 11 to Loan and Security Agreement, dated as of
November     , 2006(as the same may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”, and
together with all agreements, documents and instruments at any time executed
and/or delivered in connection therewith or related thereto, as from time to
time amended, modified, supplemented, extended, renewed, restated, or replaced,
collectively, the “Financing Agreements”);

WHEREAS, Parent, Supreme and Parlux Fragrances, Inc., a Delaware corporation
(“Seller”) have entered into or are about to enter into that certain Agreement,
dated as of November     , 2006 (the “Parlux Agreement”), pursuant to which
(a) Parent or one of its designated subsidiaries has agreed to acquire all of
Seller’s right, title and interest in, to and under (i) the License Agreement,
dated March 14, 1983 (the “Parlux License Agreement”) between Seller and Parent
as assigned to Seller effective December 21, 1994 and (ii) the Licensed Marks
(as defined in the Parlux License Agreement as in effect on the date hereof) and
(b) Supreme has agreed to acquire all of Seller’s right, title and interest in,
to and under all inventory of the Licensed Products (as defined in the Parlux
License Agreement as in effect on the date hereof) and certain assets related
thereto (but excluding Accounts), in each case in accordance with the terms of
the Parlux Agreement as in effect on the date hereof (collectively, the “Parlux
Transaction”);

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders consent
to the Parlux Transaction and agree to make certain other amendments to the Loan
Agreement, and Agent and Lenders are willing to do so, subject to the terms and
conditions set forth in this Amendment No. 12; and

WHEREAS, by this Amendment No. 12, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such consent and amendments;

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions.

1.1 Additional Definition.

(a) “Amendment No. 12” shall mean Amendment No. 12 to Loan and Security
Agreement by and among Agent, Lenders, Borrowers and Guarantors, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

 

2



--------------------------------------------------------------------------------

(b) “Amendment No. 12 Effective Date” shall mean the first date on which all of
the conditions precedent to the effectiveness of Amendment No. 12 shall have
been satisfied and/or waived.

(c) “Supplemental Amount” shall mean, $25,000,000; provided, that, the
Supplemental Amount shall be reduced to zero (0) on the earlier of (i) the date
that is six (6) months after the Execution Date (as defined therein) under the
Parlux Agreement, (ii) June 30, 2007, (iii) the day on which Borrower Agent
shall have notified Agent that it irrevocably elects to reduce the Supplemental
Amount to zero (0) or (iv) the day that is 60 days following day on which any
Borrower or Guarantor enters into any agreement pursuant to which such Borrower
or Guarantor grants a license to a third party to use the “Perry Ellis” trade
name in connection with cologne, perfume or any other fragrance product.
Notwithstanding any other provision of the Loan Agreement to the contrary, at
all times prior to the Parlux Transaction and the satisfaction of the conditions
set forth in Section 2(a)-(f) of Amendment No. 12 in accordance with the terms
thereof, the Supplemental Amount shall be zero (0).

(d) “Supplemental Availability Amount” shall mean, as to each Borrower, at any
time, the amount equal to the Supplemental Amount minus the then outstanding
principal amount of Loans and Letter of Credit Accommodations to the other
Borrowers based on the Supplemental Amount.

1.2 Amendments to Definitions.

(a) The definition of “Borrowing Base” in Section 1.10 of the Loan Agreement is
hereby amended by deleting “, or” appearing at the end of clause (a)(i) of such
Section and replacing it with the following: “, plus (D) the Supplemental
Availability Amount for such Borrower, or”

(b) Clause (g) of the definition of “Eligible Inventory” in Section 1.30 of the
Loan Agreement is hereby amended by deleting such clause in its entirety and
replacing it with the following:

“(g) Inventory at premises other than those owned and controlled by a Borrower,
except any Inventory which would otherwise be deemed Eligible Inventory that is
not located at premises owned and operated by such Borrower may nevertheless be
considered Eligible Inventory: (1) as to locations which are leased by such
Borrower, if Agent shall have received a Collateral Access Agreement from the
owner and lessor of such location, duly authorized, executed and delivered by
such owner and lessor, or if Agent shall not have received such Collateral
Access Agreement (or Agent shall determine to accept a Collateral Access
Agreement that does not include all required provisions or provisions in the
form otherwise required by Agent), Agent may, at its option, nevertheless
consider Inventory at such location to be Eligible Inventory to the extent Agent
shall have established such Reserves in respect of amounts at any time payable
by such Borrower to the

 

3



--------------------------------------------------------------------------------

owner and lessor thereof as Agent shall determine, (2) as to locations owned and
operated by a third person, if Agent shall have received a Collateral Access
Agreement from such owner and operator with respect to such location, duly
authorized, executed and delivered by such owner and operator or if Agent shall
not have received such Collateral Access Agreement (or Agent shall determine to
accept a Collateral Access Agreement that does not include all required
provisions or provisions in the form otherwise required by Agent), Agent may, at
its option, nevertheless consider Inventory at such location to be Eligible
Inventory to the extent Agent shall have established such Reserves in respect of
amounts at any time payable by such Borrower to the owner and operator thereof
as Agent shall determine; provided, that, with respect to any Inventory at
premises which are leased or utilized by or contracted for by Parlux Fragrances,
Inc. or any of its affiliates (collectively, “Parlux”), Parlux and/or its
secured lender shall, at the option of Agent, also be deemed to be the owner and
operator of such premises for purposes of this clause (g);”

(c) The definition of “Excess Availability” in Section 1.40 of the Loan
Agreement is hereby amended by adding the words “plus the Supplemental
Availability Amount” after “Accommodations)” and before “, minus” in clause
(a)(ii) thereof.

(d) Each reference to the term “Financing Agreements” in the Loan Agreement and
any of the other Financing Agreements is hereby amended to include, in addition
and not in limitation, collectively, this Amendment No. 12 and the documents,
agreements and instruments executed and/or delivered by any Borrower or
Guarantor in connection with this Amendment No. 12.

(e) The definition of “Maximum Credit” in Section 1.80 of the Loan Agreement is
hereby deleted in its entirety and the following substituted therefor:

“1.80 “Maximum Credit” shall mean (a) from December     , 2006 through and
including May 1, 2007, the amount of $210,000,000 and (b) at all other times,
the amount of $175,000,000.”

1.3 Interpretation. For purposes of this Amendment No. 12, unless otherwise
defined herein, all capitalized terms used herein which are defined in the Loan
Agreement shall have the meanings given to such terms in the Loan Agreement.

2. Consent. Subject to the terms and conditions contained herein, to the extent
such consent is or may be required under the Loan Agreement, Agent and Lenders
hereby consent to the Parlux Transaction in accordance with the terms of the
Parlux Agreement as in effect on the date hereof; provided, that, each of the
following conditions shall have been satisfied as determined by Agent in good
faith:

 

4



--------------------------------------------------------------------------------

(a) as of the date of the Parlux Transaction and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing;

(b) Agent shall have received the Parlux Agreement, dated not later than
December 8, 2006, and all material agreements, documents and instruments
executed by any Borrower or Guarantor in connection therewith or related thereto
(together with the Parlux Agreement, the “Parlux Documents”), which shall be in
form and substance satisfactory to Agent, duly executed and delivered by the
parties thereto;

(c) each of the Parlux Documents and the transactions contemplated thereby shall
have been consummated in compliance with all applicable laws;

(d) as of the date of the closing of the Parlux Agreement, the aggregate amount
of Excess Availability of Borrowers shall have been not less than $35,000,000
for each of the immediately preceding consecutive thirty (30) days and the
aggregate amount of Excess Availability of Borrowers shall not be less than
$40,000,000 immediately after giving effect to the closing of the Parlux
Agreement;

(e) the assets acquired pursuant to the Parlux Agreement shall be free and clear
of all liens, security interests or other encumbrances, other than those
permitted under the Loan Agreement;

(f) the Parlux License Agreement shall have been terminated; and

(g) in no event shall any Inventory so acquired pursuant to the Parlux Agreement
be deemed Eligible Inventory unless and until Agent shall have conducted a field
examination with respect thereto (and at Agent’s option, at Borrowers’ expense,
obtained an appraisal of such Inventory by an appraiser reasonably acceptable to
Agent and in form, scope and methodology reasonably acceptable to Agent and
addressed to Agent and upon which Agent is expressly permitted to rely, which
appraisal shall be in addition to any appraisals which Agent may obtain pursuant
to its rights under Section 7.3 hereof) and then only to the extent the criteria
for Eligible Inventory set forth herein are satisfied with respect thereto in
accordance with this Agreement (or such other or additional criteria as Agent
may, at its option, establish with respect thereto in accordance with this
Agreement and subject to such Reserves as Agent may establish in accordance with
this Agreement), and upon the request of Agent, Inventory acquired pursuant to
the Parlux Agreement and all Accounts arising from the sale of fragrance
products shall at all times after such acquisition be separately identified and
reported to Agent in a manner satisfactory to Agent.

3. Loans.

(a) Section 2.1(b) of the Loan Agreement is hereby amended by inserting the
following immediately before the period at the end of such Section: “, and
(iv) the aggregate principal amount of Loans and Letter of Credit Accommodations
outstanding at any time to Borrowers based on the Eligible Inventory of
Borrowers consisting of cologne, perfume and other fragrances shall not exceed
$15,000,000.”

 

5



--------------------------------------------------------------------------------

(b) Section 2.1(c) of the Loan Agreement is hereby amended by adding after the
phrase “based on the Eligible Inventory of all Borrowers exceeds the sublimit
set forth above” the phrase “or the aggregate amount of Loans and Letter of
Credit Accommodations based on the Eligible Inventory of all Borrowers
consisting of cologne, perfume and other fragrances exceeds the applicable
sublimit set forth above.”

4. Notice of Fragrance License. If any Borrower or Guarantor enters into any
agreement pursuant to which such Borrower or Guarantor grants a license to a
third party to use the “Perry Ellis” trade name in connection with cologne,
perfume or any other fragrance product, such Borrower or Guarantor shall give
Agent prompt written notice thereof.

5. Security Interest in Trademark Collateral. Without limitation upon any
Obligations or covenants of Borrowers and Guarantors under the Financing
Agreements, at any time that the Supplemental Amount is greater than zero,
Borrowers and Guarantors shall not grant to any person nor consent to or
otherwise permit or suffer to exist, any lien, claim, encumbrance or security
interest in or with respect to any trade names or trademarks or rights in
respect thereof owned by any of them, it being acknowledged that termination by
the Senior Note Trustee of its security interest in the Released Trademarks has
not been recorded at the U.S. Patent and Trademark Office as of the date hereof.
If either (a) the aggregate principal amount of Loans and Letter of Credit
Accommodations outstanding to Borrowers exceeds the aggregate amount of the
Borrowing Bases of Borrowers immediately after the Supplemental Amount shall
have been reduced to zero or (b) the definition of Supplemental Amount shall be
amended to, directly or indirectly, extend the date by which the Supplemental
Amount shall be reduced to zero, then in either case Borrowers and Guarantors
shall promptly grant to Agent a perfected first priority security interest in
trademarks and trade names owned by Borrowers and Guarantors having an appraised
value of not less than $50,000,000 as determined by Agent (or an appraiser
selected by Agent) and Borrowers and Guarantors shall promptly execute and
deliver such documents, instruments and agreements and take all such other
actions as Agent may request in connection therewith, all of which shall be in
form and substance satisfactory to Agent.

6. Commitments. In furtherance of the amendment of the Maximum Credit pursuant
to this Amendment No. 12, the respective Commitments of the Lenders are hereby
amended and restated as set forth on Schedule 1 to Amendment No. 12 which is
hereby made a part hereof.

7. Amendment Fee. Borrowers shall pay to Agent, for the account of Lenders (in
accordance with the arrangements between Agent and Lenders), the following fees:
(a) an amendment fee on the Amendment No. 12 Effective Date in the amount of
$90,000, which shall be fully earned as of the date hereof; (b) a Supplemental
Availability fee on the Amendment No. 12 Effective Date in the amount of
$37,500, which shall be fully earned as of the date hereof; (c) an additional
fee in the amount of $37,500, earned as of the date hereof and payable on the
date which is ninety (90) days after the first date on which the Supplemental
Amount is greater than zero (0), unless on or prior to the date which is ninety
(90) days after the first date on which the Supplemental Amount is greater than
zero (0), the Supplemental Amount shall have been permanently reduced to zero
(0); and (d) an additional fee in the amount of $75,000, payable on the earlier
of (i) at any time prior to the permanent reduction of the Supplemental Amount
to zero (0), the first

 

6



--------------------------------------------------------------------------------

date on which the aggregate Excess Availability of Borrowers shall be less than
$25,000,000 or (ii) the first date an Event of Default occurs prior to or as a
result of the permanent reduction of the Supplemental Amount to zero (0).

8. Representations, Warranties and Covenants. Borrowers and Guarantors, jointly
and severally, represent, warrant and covenant with and to Agent and Lenders as
follows, which representations, warranties and covenants shall survive the
execution and delivery hereof:

(a) this Amendment No. 12 and all other documents, agreements and instruments
executed by any Borrower or Guarantor in connection herewith (together with this
Amendment No. 12, the “Amendment Documents”) have been duly authorized, executed
and delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto and, if necessary, their respective stockholders, and
are in full force and effect as of the date hereof, and the agreements and
obligations of Borrowers and Guarantors contained herein and therein constitute
legal, valid and binding obligations of Borrowers and Guarantors enforceable
against them in accordance with their terms except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

(b) none of the Amendment Documents nor the transactions contemplated thereby
are in contravention of any applicable law, or the terms of any agreement to
which any Borrower or Guarantor is a party or by which any property of any
Borrower or Guarantor is bound; and

(c) as of the date hereof, no Default or Event of Default exists or has occurred
and is continuing.

9. Conditions Precedent. The terms and provisions of this Amendment No. 12 shall
only be effective upon the satisfaction of each of the following conditions
precedent in a manner satisfactory to Agent:

(a) Agent shall have received executed counterparts of this Amendment No. 12,
duly authorized, executed and delivered by Borrowers, Guarantors and the
Lenders; and

(b) No Default or Event of Default shall exist or have occurred and be
continuing.

 

7



--------------------------------------------------------------------------------

10. Effect of this Amendment. This Amendment No. 12 and the other Amendment
Documents constitute the entire agreement of the parties with respect to the
subject matter hereof and thereof, and supersede all prior oral or written
communications, memoranda, proposals, negotiations, discussions, term sheets and
commitments with respect to the subject matter hereof and thereof. Except as
expressly provided herein, no other changes or modifications to the Financing
Agreements are intended or implied, and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof. To the extent that any provision
of the Loan Agreement or any of the other Financing Agreements are inconsistent
with the provisions of this Amendment No. 12, the provisions of this Amendment
No. 12 shall control.

11. Further Assurances. Each Borrower and Guarantor shall execute and deliver
such additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 12.

12. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of Florida (but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of Florida).

13. Binding Effect. This Amendment No. 12 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

14. Counterparts. This Amendment No. 12 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 12, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 12 by telecopier or other method of electronic transmission shall
have the same force and effect as delivery of an original executed counterpart
of this Amendment No. 12. Any party delivering an executed counterpart of this
Amendment No. 12 by telecopier or other method of electronic transmission also
shall deliver an original executed counterpart of this Amendment No. 12, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment No. 12 as to such
party or any other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 12 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

SUPREME INTERNATIONAL, LLC,

formerly known as Supreme International, Inc. By:   Perry Ellis International,
Inc.,   its Managing Member By:  

 

Title:  

 

JANTZEN, LLC,

formerly known as Jantzen, Inc.

By:   Perry Ellis International, Inc.,   its Managing Member By:  

 

Title:  

 

PERRY ELLIS MENSWEAR, LLC,

formerly known as Perry Ellis Menswear, Inc.

By:   Perry Ellis International, Inc.,   its Managing Member By:  

 

Title:  

 

SALANT HOLDING, LLC,

formerly known as Salant Holding Corporation

By:   Perry Ellis International, Inc.,   its Managing Member By:  

 

Title:  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

PERRY ELLIS EUROPE LIMITED, formerly

known as Farah Manufacturing (U.K.) Limited

By:  

 

Title:  

 

Present when the Common Seal of

PERRY ELLIS INTERNATIONAL GROUP

HOLDINGS LIMITED hereunto offered

By:  

 

Title:  

 

PERRY ELLIS INTERNATIONAL, INC. PEI LICENSING, INC. By:  

 

Title:  

 

SUPREME MUNSINGWEAR CANADA, INC. By:  

 

Title:  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

JANTZEN APPAREL, LLC, formerly known as Jantzen Apparel Corp. By:   PEI
Licensing, Inc.,   its Managing Member By:  

 

Title:  

 

SUPREME REAL ESTATE I, LLC By:  

 

Title:  

 

SUPREME REAL ESTATE II, LLC By:  

 

Title:  

 

SUPREME REALTY, LLC By:  

 

Title:  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

PERRY ELLIS SHARED SERVICES CORPORATION By:  

 

Title:  

 

WINNSBORO DC, LLC By:   Perry Ellis International, Inc.,   its Managing Member
By:  

 

Title:  

 

TAMPA DC, LLC By:   Perry Ellis International, Inc.,   its Managing Member By:  

 

Title:  

 

PERRY ELLIS REAL ESTATE, LLC,

formerly known as Perry Ellis Real Estate

Corporation

By:   Perry Ellis International, Inc.,   its Managing Member By:  

 

Title:  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

AGREED:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

successor by merger to Congress Financial Corporation (Florida),

as Agent and a Lender

By:  

 

Title:  

 

THE CIT GROUP/COMMERCIAL SERVICES, INC. By:  

 

Title:  

 

THE ISRAEL DISCOUNT BANK OF NEW YORK By:  

 

Title:  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

HSBC BANK USA, NATIONAL ASSOCIATION By:  

 

Title:  

 

HSBC BUSINESS CREDIT (USA) INC. By:  

 

Title:  

 

BURDALE FINANCIAL LIMITED By:  

 

Title:  

 

 



--------------------------------------------------------------------------------

SCHEDULE 1

TO

AMENDMENT NO. 12 TO LOAN AND SECURITY AGREEMENT

Commitments

 

Lender

   Commitment

Wachovia Bank, National Association

   $ 69,500,000

The CIT Group/Commercial Services, Inc.

   $ 57,700,000

HSBC Business Credit (USA) Inc.

   $ 18,000,000

HSBC Bank USA, National Association

   $ 18,000,000

The Israel Discount Bank of New York

   $ 26,400,000

Burdale Financial Limited

   $ 20,400,000       

TOTAL

   $ 210,000,000       